Exhibit 10.3


MDU RESOURCES GROUP, INC.
RESTRICTED STOCK UNIT AWARD NOTICE


This Award Notice evidences the award of restricted stock units (each, an “RSU”
or collectively, the “RSUs”) that have been granted to, (______________), by MDU
Resources Group, Inc., a Delaware corporation (the “Company”), subject to your
acceptance of the terms of this Award Notice, the Restricted Stock Unit Award
Agreement, which is attached hereto (the “Agreement”) and the MDU Resources
Group, Inc. Long-Term Performance-Based Incentive Plan (the “Plan”). When
vested, each RSU entitles you to receive one share of common stock of the
Company (the “Shares”). The RSUs are granted pursuant to the terms of the Plan.


This Award Notice constitutes part of, and is subject to the terms and
provisions of, the Agreement and the Plan, which are incorporated by reference
herein. Capitalized terms used but not defined in this Award Notice shall have
the meanings set forth in the Agreement or in the Plan.
Grant Date:
 
February 15, 2018
 
 
 
Number of RSUs:
 
11,419, subject to adjustment as provided under Section 4.2 of the Plan.
 
 
 
Vesting Schedule:
 
Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company and/or an Affiliate through the
respective vesting dates set forth below, the RSUs shall vest on December 31,
2020.
 
 
 
 
 
Except for termination of employment due to death or disability or a Change of
Control as defined in the Plan, any unvested portion of the Award will be
forfeited and/or cancelled on the date you cease to be an employee of the
Company or an Affiliate.
 
 
 
Settlement Date:
 
Each vested RSU will be settled in Shares as soon as practicable following
vesting but in no event later than 60 days after such RSUs vest.
 
 
 
Acceleration on Death or Disability:
 
A portion of the unvested RSUs will vest based on the ratio of the number of
full months of employment completed during the period from the Grant Date of
this Award to the date of your death or disability divided by the total number
of months from the Grant Date until the Award would have been fully vested.
 
 
 
Dividend Equivalents:


 
Yes








--------------------------------------------------------------------------------




THESE RESTRICTED STOCK UNITS ARE SUBJECT TO FORFEITURE AS PROVIDED HEREIN. THIS
AWARD AND AMOUNTS RECEIVED IN CONNECTION WITH THIS AWARD ARE SUBJECT TO
FORFEITURE, RECAPTURE OR OTHER ACTION IN THE EVENT OF AN ACCOUNTING RESTATEMENT,
AS PROVIDED IN THE PLAN.


Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of the Agreement.


You must accept this Award Notice by logging onto your account with Fidelity
Investments and accepting this grant agreement. If you fail to do so, the RSUs
will be null and void. By accepting the RSUs granted to you in this Award, you
agree to be bound by all of the provisions set forth in this Award Notice, the
Agreement, and the Plan.


      
Attachments:
Annex A: Restricted Stock Unit Award Agreement











--------------------------------------------------------------------------------







Annex A
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


MDU Resources Group, Inc. (the “Company”) has granted to you an Award consisting
of restricted stock units, subject to the terms and conditions set forth herein
and in the Restricted Stock Unit Award Notice (the “Award Notice”). The Award
has been granted to you pursuant to the MDU Resources Group, Inc. Long-Term
Performance-Based Incentive Plan (the “Plan”). The decisions and interpretations
of the Compensation Committee of the Company’s Board of Directors (the
“Committee”) are binding, conclusive and final upon any questions arising under
the Award Notice, this Restricted Stock Unit Award Agreement (the “Agreement”)
or the Plan. Unless otherwise defined herein or in the Award Notice, capitalized
terms shall have the meanings assigned to such terms in the Plan.


1.    Grant of RSUs. On the Grant Date, you were awarded the number of RSUs set
forth in the Award Notice.


2.    Vesting of RSUs. The RSUs shall become vested and nonforfeitable in
accordance with the Vesting Schedule set forth in the Award Notice. Vesting may
be accelerated only as described in the Award Notice.


3.    Termination of employment. Except for termination of employment due to
death, disability or a Change of Control as defined in the Plan, any unvested
portion of the Award will be forfeited and/or cancelled on the date you cease to
be an employee of the Company or an Affiliate.


4.    Settlement of RSU. Each RSU, at the discretion of the Committee, will be
settled in Shares as soon as practicable after the Vesting Date but in no event
later than 60 days after unvested RSUs become vested RSUs. You shall retain 50%
of the net after-tax Shares that are earned under this Award until the earlier
of (i) the end of the two-year period commencing on the date any Shares earned
under this Award are issued and (ii) your termination of employment. Executives
are required to own Shares at designated multiples of their base salary. If you
have not achieved an applicable stock ownership requirement, the Company may
require you to hold all Shares received under this Award until the requirement
is met.


5.    Voting Rights. Since RSUs do not represent actual Shares, no voting rights
or other rights as a stockholder of the Company arise with respect to the RSUs
until Shares have been delivered to you upon settlement of the RSUs.


6.    Dividend Equivalents. Dividend Equivalents will be earned with respect to
any Shares issued pursuant to the Award. The amount of Dividend Equivalents
earned shall be equal to the total dividends declared on a Share between the
Grant Date of this Award and the vesting date of the RSUs, multiplied by the
number of Shares issued pursuant to the vesting of the RSUs awarded in the Award
Agreement. Any Dividend Equivalents earned shall be paid in cash when the Shares
to which they relate are issued or as soon thereafter as practicable, but no
later than 60 days after





--------------------------------------------------------------------------------




the Shares are issued. No Dividend Equivalents will be issued for unvested or
forfeited RSUs.


7.    Withholding Taxes. Pursuant to Article 14 of the Plan, the Committee shall
have the power and the right to deduct or withhold, or require the Participant
to remit to the Company, an amount sufficient to satisfy any Federal, state and
local taxes (including the Participant's FICA obligations) required by law to be
withheld with respect to the Award. The Committee may condition the delivery of
Shares upon the Participant's satisfaction of such withholding obligations. The
Participant may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding that could
be imposed on the transaction (based on minimum statutory withholding rates for
Federal, state and local tax purposes, as applicable, including payroll taxes,
that are applicable to such supplemental taxable income). Such election shall be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.


8.    Non-Guarantee of Employment Relationship or Future Awards. Nothing in the
Plan, the Award Notice or this Agreement will alter your at-will or other
employment status with the Company or an Affiliate, nor be construed as a
contract of employment between you and the Company or an Affiliate, or as a
contractual right for you to continue in the employ of the Company or an
Affiliate for any period of time, or as a limitation of the right of the Company
or an Affiliate to discharge you at any time with or without cause or notice and
whether or not such discharge results in the forfeiture of any of your RSUs, or
as a right to any future Awards.


9.    Non-transferability of RSUs. No RSUs granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution.


10.    Personal Information. You agree the Company and its suppliers or vendors
may collect, use and disclose your personal information for the purposes of the
implementation, management, administration and termination of the Plan.


11.    Amendment. The Committee may amend, alter, modify, suspend or terminate
the Award Notice or this Agreement at any time and from time to time, in whole
or in part; provided, however, no amendment, alteration, modification,
suspension or termination of the Award Notice or Agreement shall adversely
affect in any material way the Award Notice or this Agreement, without your
written consent, except to the extent such amendment, alteration, modification,
suspension or termination is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable laws, rules, regulations,
or is necessary for such approvals by any governmental agencies or national
securities exchanges as may be required.


12.    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon you and your heirs, beneficiaries,
executors, legal representatives, successors and assigns.


13.    Integrated Agreement. The Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement between you and the Company
with respect to the subject





--------------------------------------------------------------------------------




matter contained herein or therein and supersedes any prior agreements,
understandings, restrictions, representations, or warranties between you and the
Company with respect to such subject matter other than those as set forth or
provided for herein or therein.


14.    Ratification of Actions. By accepting the Award or other benefit under
the Plan, you and each person claiming under or through you shall be
conclusively deemed to have indicated your acceptance and ratification of, and
consent to, any action taken under the Plan or the Award by the Company, its
Board of Directors, or the Committee.


15.    Notices. Any notice hereunder to the Company shall be addressed to its
office, 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506;
Attention: Corporate Secretary, and any notice hereunder to you shall be
addressed to you at the address specified on the Award Agreement, subject to the
right of either party to designate at any time hereafter in writing some other
address.


16.    Governing Law. To the extent not preempted by Federal law, the Award
Notice and this Agreement shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of law provisions. In
the event any provision of the Award Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Award Agreement, and the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


17.    Construction. Captions and titles contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.


18.    Conformity. This Agreement is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan. Any conflict between
the terms of the Award Notice, this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in the
Award Notice or this Agreement or any matters as to which the Award Notice and
this Agreement are silent, the Plan shall govern. Any conflict between the terms
of the Award Notice and the Agreement shall be resolved in accordance with the
terms of the Agreement.





